                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



STEVEN P. BUBENCHICK, JR., Pro Se,             )      Case No.: 5:17 CV 1890
                                               )
        Petitioner                             )
                                               )
         v.                                    )      JUDGE SOLOMON OLIVER, JR.
                                               )
WARDEN ED SHELTON,                             )
                                               )
        Respondent                             )      ORDER



        Currently pending before the court in the above-captioned case is Pro Se Petitioner Steven

Bubenchik’s Amended Petition for Writ of Habeas Corpus (ECF No. 31). Pursuant to Local

Rule 72.2, the matter was referred to Magistrate Judge James R. Knepp II for a Report and

Recommendation (“R & R”). For the following reasons, the court adopts Judge Knepp’s R & R that

the Petition be denied in its entirety.

        On September 8, 2017, Petitioner filed a Petition for Writ of Habeas Corpus (ECF No. 1),

pursuant to 28 U.S.C. § 2254, challenging his conviction and sentence in state court on one count

of attempted murder with firearm and repeat violent offender specifications, three counts of

felonious assault with firearm and repeat violent offender specifications, and one count of having

weapons under a disability. (R & R at 3–4, ECF No. 36.) As a result of the conviction, Petitioner

was sentenced to an aggregate of forty-eight (48) years’ imprisonment. (Id. at 4.) Petitioner asserted

the following four grounds for relief and supporting facts in his Petition:

        GROUND ONE:             Trial court’s denial of Appellant’s suppression hearing was an error
                                of law.
        Supporting facts:     The trial court justified officers’ unlawful entry on facts not
                              contained in the record.

        GROUND TWO:           Appellate counsel violate[d] Appellant’s Sixth and Fourteenth
                              Amendment rights.

        Supporting facts:     Appellate counsel failed to raise police and prosecutorial misconduct,
                              trial counsel’s failure to object to evidence submitted, or present any
                              evidence for the defense.

        GROUND THREE: Appellant’s 14th Amendment right was violated through police and
                      prosecutorial misconduct.

        Supporting facts:     The state allow[ed] offices [to] submit and testify to evidence outside
                              the (48 day) B.C.I. findings and fail[ed] to produce a 911 emergency
                              recording from dispatch.

        GROUND FOUR:          Trial counsel violated Appellant’s Sixth and Fourteenth Amendment
                              rights.

        Supporting facts:     Trial counsel fail[ed] to engage in pretrial discovery or the
                              investigation of officers involved in the case; fail[ed] to object to
                              evidence submitted during trial[;] and neglect[ed] to present any
                              evidence for the defense.

(Pet. at 5–10, ECF No. 1.) Respondent Warden Ed Shelton filed an Answer/Return of Writ (ECF

No. 17) on March 7, 2018, and Petitioner filed a Reply/Traverse (ECF No. 25) on May 25, 2018.

Respondent then filed a Sur-Reply (ECF No. 26), arguing that Petitioner raised new issues in his

Reply that were not included in the Petition. Judge Knepp agreed and ordered Petitioner to file an

amended petition in compliance with Habeas Rule 2. (Order at 3, ECF No. 28.)

        Petitioner filed his Amended Petition (ECF No. 31) on July 23, 2018, asserting four grounds

for relief:

        GROUND ONE:           The trial court’s denial of Petitioner’s suppression hearing was an
                              error of law.

        GROUND TWO:           Petitioner’s Fourteenth Amendment right was violated through police
                              and prosecutorial misconduct.


        GROUND THREE          Trial counsel violate[d] Petitioner’s Sixth and Fourteenth

                                                -2-
                               Amendment rights.

       GROUND FOUR:            Appellate counsel violated Petitioner’s Sixth and Fourteenth
                               Amendment rights.

(Am. Pet. at 10–18, ECF No. 31.) Petitioner lays out supporting facts for each ground in the

Amended Petition and in an attached memorandum of law (ECF No. 31-1). Respondent filed an

Answer/Return of Writ (ECF No. 32) on July 31, 2018, and Petitioner filed a Reply/Traverse (ECF

No. 34) on September 5, 2018.

       Judge Knepp submitted his R & R on July 12, 2019, recommending that the court deny and

dismiss the Amended Petition in its entirety. The R & R finds that “Ground One is not cognizable

in a habeas proceeding”; “Ground Two is procedurally defaulted”; “Ground Three is partially

procedurally defaulted, and partially meritless”; and “Ground Four fails on the merits.” (R & R at

26, ECF No. 36.) After Petitioner sought additional time to file an objection (Petr’s Mot. Extension

of Time, ECF No. 37), the court granted an extension until August 20, 2019.

       On August 16, 2019, Petitioner timely filed an Objection to Judge Knepp’s R & R. (Petr’s

Obj., ECF No. 39.) However, the Objection does not raise any new arguments, nor does it directly

address the factual findings and legal conclusions in Judge Knepp’s R & R. Petitioner instead

reiterates the arguments he raised in his Petition and Reply/Traverse. (See ECF Nos. 31, 34.) An

objection that summarizes what has already been presented, or merely states a disagreement with

a magistrate’s conclusion, is not an objection. See Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D.

Mich. 2004).

       After a careful de novo review of Judge Knepp’s R & R, as well as Petitioner’s Objection

and all other relevant documents in the record, the court finds that Judge Knepp’s recommendations

are fully supported by the record and controlling case law. See Cowherd v. Million, 380 F.3d 909,

912 (6th Cir. 2004). Petitioner has not established that his federal rights were violated. Accordingly,


                                                 -3-
the court adopts as its own Judge Knepp’s R & R (ECF No. 36) in its entirety and hereby denies and

dismisses the Petition for Writ of Habeas Corpus (ECF No. 31). The court also certifies that,

pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be taken in good faith,

and that there is no basis on which to issue a certificate of appealability. Fed. R. App. P. 22(b); 28

U.S.C. § 2253(c).

       IT IS SO ORDERED.


                                                       /s/ SOLOMON OLIVER, JR.
                                                       UNITED STATES DISTRICT JUDGE


September 19, 2019




                                                 -4-
